Case: 19-60644     Document: 00515976541         Page: 1     Date Filed: 08/12/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                  August 12, 2021
                                  No. 19-60644                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Thushanthan Thangavelrajah,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A215 766 011


   Before Davis, Stewart, and Dennis, Circuit Judges.
   Per Curiam:*
          Thushanthan Thangavelrajah, a native and citizen of Sri Lanka,
   petitions for review of an order by the Board of Immigration Appeals (BIA)
   dismissing his appeal from the denial of his application for asylum,
   withholding of removal, and protection under the Convention Against


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-60644      Document: 00515976541           Page: 2     Date Filed: 08/12/2021




                                     No. 19-60644


   Torture (CAT).       He argues that he is eligible for asylum because he
   demonstrated a pattern or practice of discrimination; that the BIA failed to
   address his arguments that he was subjected to persecution based on his
   ethnicity or would be subjected to future persecution based on being a failed
   asylum seeker, and that he is entitled to protection under the CAT.
   Thangavelrajah does not substantively challenge the adverse credibility
   determination or the dismissal of his withholding of removal claim and,
   therefore, has abandoned review of these issues. See Chambers v. Mukasey,
   520 F.3d 445, 448 n.1 (5th Cir. 2008). Moreover, because he failed to exhaust
   his claim that the BIA engaged in impermissible fact-finding, we lack
   jurisdiction to address this argument.        See 8 U.S.C. § 1252(d); Wang
   v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir. 2001).
          We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence and legal determinations are reviewed de novo. Lopez-Gomez v.
   Ashcroft, 263 F.3d 442, 444 (5th Cir. 2001). To establish eligibility for
   asylum, an applicant must prove that he is unwilling or unable to return to his
   home country “because of persecution or a well-founded fear of persecution
   on account of race, religion, nationality, membership in a particular social
   group, or political opinion.” 8 U.S.C. § 1101(a)(42)(A)). An applicant is not
   required to provide evidence that he would be singled out for persecution in
   his home country if he demonstrates that there is a practice or practice of
   persecution against an identifiable group on account of a protected ground
   and that he is a member of that group. Cabrera v. Sessions, 890 F.3d 153, 160
   (5th Cir. 2018) (citing 8 C.F.R. § 208.13(b)(2)(iii)).
          The record does not compel the conclusion that Thangavelrajah is
   ethnically Tamil. Although he testified that he was persecuted because of his
   ethnicity, this claim is insufficient to establish his Tamil ethnicity because his



                                           2
Case: 19-60644        Document: 00515976541              Page: 3      Date Filed: 08/12/2021




                                         No. 19-60644


   testimony lacked credibility. See 8 U.S.C. § 1158(b)(1)(B); see also Morales v.
   Sessions, 860 F.3d 812, 817 (5th Cir. 2017). Moreover, while he submitted a
   document purporting to be an English translation of his birth certificate that
   identifies his parents as “Sri Lankan Tamil,” this document does not
   sufficiently establish his ethnicity because it was unaccompanied by a copy of
   his actual birth certificate. See Rui Yang v. Holder, 664 F.3d 580, 586 (5th
   Cir. 2011); Matter of S-M-J-, 21 I. & N. Dec. 722, 725-26 (BIA 1997) (stating
   that corroborating evidence should be provided if reasonably available and
   that an explanation should be given if such evidence is not provided).                    1

   Accordingly, substantial evidence supports the BIA’s determination that
   Thangavelrajah failed to demonstrate that he would be harmed on account of
   his purported Tamil ethnicity or on account of being a failed asylum seeker
   in conjunction with his Tamil ethnicity. See 8 U.S.C. §§ 1158(b)(1)(B)
   and 1252(b)(4).
           Additionally, while the immigration judge recognized that individuals
   who leave Sri Lanka illegally or to seek asylum may face persecution or
   torture upon their return, Thangavelrajah failed to provide evidence that he
   left Sri Lanka illegally or that the Sri Lankan government would know that he
   sought asylum in the United States. Thus, substantial evidence supports the
   determination that Thangavelrajah failed to demonstrate that he would be
   harmed on account of being a failed asylum seeker.                       See 8 U.S.C.
   § 1158(b)(1)(B).       Likewise, substantial evidence supports the BIA’s



           1
              In addition to the English translation of his purported birth certificate,
   Thangavelrajah submitted a Sri Lankan identification card accompanied by an English
   translation. The immigration judge found that the identification card was inconsistent with
   Thangavelrajah’s testimony because the translated identification card stated that he was a
   farmer while he testified that he was a student and had never been a farmer. The
   immigration judge found that the documents submitted did not sufficiently establish
   Thangavelrajah’s identity or eligibility for relief.




                                               3
Case: 19-60644       Document: 00515976541           Page: 4     Date Filed: 08/12/2021




                                      No. 19-60644


   determination that Thangavelrajah failed to prove that it is more likely than
   not that he will be tortured with the consent or acquiescence of public
   officials if he returns to Sri Lanka and that he therefore is not entitled to relief
   under the CAT. See 8 C.F.R. §§ 1208.16(c)(2) and 1208.18(a)(1).
          Finally, to the extent that Thangavelrajah has submitted additional
   evidence in support of his petition, this evidence is not properly before the
   court because we “decide the petition only on the administrative record on
   which the order of removal is based.” 8 U.S.C. § 1252(b)(4)(A). The
   petition for review is DENIED in part and DISMISSED in part.




                                            4